CONSULTING AGREEMENT







This consulting agreement, ("Consulting Agreement"), effective as of the 1st day
of September, 2004, by and between Jim Stabile, an individual residing at 1326
Starview Drive, Appleton, WI 54913, (hereinafter referred to as the
"Consultant"), and Hudson's Grill International, Inc., a Texas corporation, with
its offices located at 16970 Dallas Parkway, Suite 402, Dallas, Texas 75248,
(hereinafter referred to as the "Company"), regarding consulting services and
operational assistance and advice to be provided to the Company by the
Consultant.





R E C I T A L S:





WHEREAS, Company desires to utilize the services of Consultant in order to
advise and assist Company in its role as the franchisor with its various
franchised restaurants, and



WHEREAS, Consultant desires to advise and assist Company with its franchised
restaurants' operations, subject to the terms and conditions set forth herein;



NOW THEREFORE, in consideration of the mutual promises set forth herein, the
parties hereby agree as follows:



1. Consulting Services. Consultant agrees to consult with Company on a mutually
agreeable schedule concerning all issues pertaining to Company's restaurant
operations. The consulting services ("Consulting Services") to be provided by
Consultant shall include the following:



A) During the first 6 months of a new franchise opening, the Consultant shall
visit the restaurant a minimum of one day per month, (a total of 6 visits).



B) During the second 6-month period of a new franchise opening, the Consultant
shall visit the restaurant a minimum of 1 day every other month (a total of 3
visits).



C) After the first year of a new franchise opening, and for as long as the
Consultant provides Consulting Services in accordance with this Consulting
Agreement, Consultant shall visit the franchised restaurant a minimum of 1 day
every 3 months, (a total of 4 visits per year).



D) Each day that the Consultant visits the franchised restaurant shall consist
of a minimum of six (6) hours at the restaurant, and shall include the
following:



i) An inspection of the restaurant, noting cleanliness, maintenance, adherence
to Hudson's standards, etc. This inspection shall not only include the exterior
and "front of the house", but shall also include the "back of the house", (the
food and beverage preparation and storage areas, including the walk-in
refrigerator and freezer).



ii) Consultant shall eat at least one meal in the restaurant during each visit.
The meal may be either lunch or dinner.



iii) Consultant shall evaluate food, service, training, employee appearance,
etc.



iv) Consultant shall meet with the franchise owner, or if the franchise owner is
not present, with the manager on duty, to discuss Consultant's observations and
recommendations.



E) Within one week of each visit to a franchised restaurant, Consultant shall
submit a written report to Company that summarizes all aspects of the visit, and
includes Consultant's observations, recommendations, and any actions taken.



F) Company, at it's sole discretion, shall have the right to change the
requirements for each visit, and may change the format of the report to be
submitted by Consultant.



2. Term. The term of this Consulting Agreement shall be for a period of 28
months, beginning on the first day of September 2004 and ending on the last day
of December 2006.



3. Compensation. As compensation for these consulting services, Company shall
pay to Consultant a Consulting Fee equal to twenty-five percent (25%) of the
royalties paid to Company by the franchised restaurants for which Consultant is
providing services, with payments being due on the 15th day of each month
following the month that consulting services were performed. The first payment
shall be due on the 15th day of October 2004, and the final payment shall be due
on the 15th day of January 2007. No payments shall be due to Consultant unless
and until royalties have been received by Company.



Example 1: If Restaurant "A" pays Company 4% Royalties, then Consultant shall be
paid 25% of that 4%, or 1% of Franchise Sales.



Example 2: If restaurant "B" pays Company 2% Royalties, then Consultant shall be
paid 25% of that 2%, or 0.5% of Franchise Sales.



4. Indemnification. Consultant agrees at all times to defend at his own cost,
and to indemnify and hold harmless to the fullest extent permitted by law,
Company, its corporate parent, its subsidiaries, affiliates, successors, assigns
and designees of either entity, and the respective directors, officers,
employees, agents, shareholders, designees, members and representatives of each
from all losses and expenses incurred in connection with any action, suit,
proceeding, claim, demand, investigation, or formal or informal inquiry
(regardless of whether same is reduced to judgment) or any settlement thereof
which arises out of or is based upon any of the following: Consultant's alleged
violation or breach of any contract, federal, state or local law, regulation,
ruling, standard or directive of any industry standard; libel, slander or any
other form of defamation by Consultant; Consultant's alleged violation or breach
of any warranty, representation, agreement or obligation in this Agreement; any
acts, errors or omissions of Consultant or any of its agents, servants,
employees, contractors, partners, proprietors, affiliates, or representatives;
any services or products provided by Consultant at, from or related to the
operation at a franchisees business; and, any damage to the property of a
franchisee incurred by reason of Consultant's activities. This indemnity shall
continue in full force and effect subsequent to and notwithstanding the
expiration or termination of this Agreement.



5. Expenses. Consultant agrees that any costs or "out of pocket" expenses
incurred by Consultant in providing such consulting services are the
responsibility of Consultant, and Company shall have no liability for such
expenses unless Company has given prior written approval of such expenses.



6. Written Consent to Changes. This Consulting Agreement shall not be changed or
terminated except by mutual written consent of Consultant and Company.



7. Training Fees. In addition to the Consulting Fee described in paragraph 3 of
this Consulting Agreement, Company agrees to pay Consultant a Training Fee of
Twelve-Thousand-Five-Hundred dollars ($12,500.00) for each franchised restaurant
that Consultant trains and assists in opening. Training and opening assistance
shall be in compliance with the specifications and the obligations of the
franchisor as explained in the Hudson's Grill Franchise Agreement. Consultant
shall be responsible for all costs and expenses related to the training and
opening of the restaurant.



8. Restaurants Included. Company shall determine which franchised restaurants
shall be covered ("Covered Restaurants") by this Consulting Agreement, and shall
notify Consultant of those Covered Restaurants in conjunction with the execution
of this Consulting Agreement. Company reserves the right to increase or decrease
the number of Covered Restaurants at any time, provided that Consultant agrees
to assume responsibilities for any additional restaurants. The providing of
services by Consultant during any partial month shall be prorated.



9. Intellectual Property. Any improvements, change in methods of operations,
products, systems, or other property, whether tangible or intangible, which is
created, discovered, designed or implemented by Consultant during the term of
this Agreement shall be the sole property of Company and Consultant shall not be
entitled to any compensation or other consideration for any of these
developments.



10. Termination. Either Consultant or Company may terminate this Consulting
Agreement, for any reason whatsoever, by giving the other party thirty (30) days
written notice. Company may immediately terminate this agreement if Consultant
attempts to assign his duties or makes a willful and material falsification of
any report, statement, or other written data furnished to the Company, or fails
to perform the duties prescribed herein, in a timely and responsible manner.



11. Notices. Any notices, consents, demands, requests, approvals and other
communications to be given under this Agreement by either party to the other
shall be deemed to have duly given in writing and personally delivered or sent
by facsimile transmission, courier service, overnight delivery or by U.S. Postal
Service, registered or certified, postage prepaid with return receipt requested,
as follows:



If to Company: Hudson's Grill International, Inc.

16970 Dallas Pkwy, Suite 402

Dallas, TX 75248

Attn: David L. Osborn, President





If to Consultant: Jim Stabile

1326 West Starview Drive

Appleton, WI 54913





Notices delivered personally, by courier service or overnight delivery shall be
deemed communicated as of actual receipt and mailed notices shall be deemed
communicated as of three (3) days after the date of mailing.



12. Renewal. At the end of the term, this Consulting Agreement shall
automatically renew on an annual basis, under the same terms and conditions,
unless changed in writing by both parties.



13. Personal Undertaking. The rights, duties, or benefits to Consultant
hereunder are personal to him and no such right or benefit may be assigned by
him.



14. Time of the Essence. Time is of the Essence in this Consulting Agreement.



15. Other Obligations. Consultant represents and warrants that he is not subject
to any agreement that would be violated or breached as a direct or indirect
result of Consultant executing this Agreement or Consultant becoming a
Consultant of Franchisor.



16. Insurance. Within 6 months of the date that this Consulting Agreement is
executed, Consultant shall be required to obtain an "Errors and Omissions"
insurance policy covering his actions and activities as Consultant. The terms of
such policy must be approved by Company, and the policy requirements may be
changed at the Company's sole discretion.



17. Governing Law. THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
INTERPRETED, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS WITHOUT REGARD TO ITS CHOICE OF LAW PRINCIPLES. VENUE IS PROPER IN DALLAS
COUNTY, TEXAS.



18. Attorney's Fees and Costs. In the event that either party is required to
employ legal counsel or to incur other expense to enforce any obligation under
this Agreement, or to defend against any claim, demand, action, or proceeding
caused by the other parties failure to perform any obligation imposed by this
Agreement, and provided that legal action is filed and such action establishes
the default under this Agreement, then the prevailing party shall be entitled to
recover all reasonable attorney's fees of such counsel and all other expenses
incurred in enforcing such obligation or in defending against such claim,
demand, action, or proceeding.





IN WITNESS WHEREOF, each of the parties has executed this Consulting Agreement
to be effective as of the 1st day of September, 2004.







Consultant:







Jim Stabile





Company:

Hudson's Grill International, Inc.







David L. Osborn, President

















Before me, the undersigned authority, on this day personally appeared Jim
Stabile, known to me to be the person whose name is signed to the foregoing
CONSULTING AGREEMENT.



Sworn to before me, this day of , A.D. 2005.









Notary Public in and for the State of Wisconsin

















Before me, the undersigned authority, on this day personally appeared David L.
Osborn, known to me to be the person whose name is signed to the foregoing
CONSULTING AGREEMENT.



Sworn to before me, this day of , A.D. 2005.









Notary Public in and for the State of Texas

